Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior art teaches that the AR-V7 inhibitor niclosamide and the drugs enzalutamide, abiraterone and bicalutamide are independently known to be effective in treating prostate cancer, and as such it would have been obvious to treat prostate cancer comprising the administration of a composition comprising the AR-V7 inhibitor niclosamide and any of the three above mentioned drugs.
However, the patient population is now limited to be “resistant to the prostate cancer drug (enzalutamide, abiraterone and bicalutamide)”.  There is nothing in the prior art that teaches or suggests that the co-administration of the AR-V7 inhibitor niclosamide and any of the above mentioned drugs will be effective in treating prostate cancer in patients wherein the prostate cancer is now resistant to the drug.
Applicant provided enough data in the specification showing that the above combinations are effective in treating patients suffering from prostate cancer wherein the patient is “resistant to the prostate cancer drug (enzalutamide, abiraterone and bicalutamide)” (see for example figures 6A through 6G).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 2, 2021.